SACK, Circuit Judge,
with whom Judge STRAUB joins with respect to Part I,
concurring in part and concurring in judgment.
I
I write separately principally to respond to a portion of the dissent of my colleague, Judge Calabresi, in which he concludes that Judge Straub and I, being “motivated in large part by skepticism that Congress could have intended the result that the plaintiffs urge,” Dissent of Judge Calabre-si, post, at 365-66, have confused the views of the current Congress with that of the Congress that enacted the Voting Rights Act and its 1982 amendments. Judge Calabresi may or may not be right on the merits of this case, but in this respect he is surely wrong. What the current Congress, or a Congress that will next consider voting rights, thinks or will think is Congress’s business, not ours. The question here is what the statute means.
It is in response to that question that we join Judge Cabranes’s opinion insofar as it concludes that Congress did not intend the Voting Rights Act to encompass the type of felon disenfranchisement law at issue in this ease. By amending Section 2 of the Voting Rights Act in 1982, Congress apparently sought to make clear that Section 2 covered both vote denial and vote dilution, and to reinstate the “results test,” which Congress found to be the rule developed in the voting rights case law before the Supreme Court’s decision in City of Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), particularly White v. Regester, 412 U.S. 755, 766, 93 S.Ct. 2332, 37 L.Ed.2d 314 (1973) and Zim-mer v. McKeithen, 485 F.2d 1297 (5th Cir.1973).1 Whatever one’s view of the uses and misuses of legislative history to enlighten, or even to contradict plain meaning,2 insofar as the 1982 amendment was aimed specifically at overruling Bol-*338den and reinstating previous case law, it is not that difficult to discern what Congress meant to do when it said what it said. See United States v. Rybicki, 354 F.3d 124, 136 (2d Cir.2003) (en banc), cert. denied, 543 U.S. 809, 125 S.Ct. 32, 160 L.Ed.2d 10 (2004) (reasoning that when a statute is adopted for the purpose of overruling a Supreme Court decision which in turn overruled previous law on the subject, Congress likely intended to reinstate the previous law).
The case law that Congress sought to reinstate, so far as we can tell, involved cases in which “designedly or otherwise, an apportionment scheme, under the circumstances of a particular case, would operate to minimize or cancel out the voting strength of racial or political elements of the voting population.” Zimmer, 485 F.2d at 1304 (internal quotation marks omitted; alterations incorporated) (quoted in S. Rep. 97-417 (1982), *23, 1982 U.S.C.C.A.N. 177, **200). As such, the White-Zimmer factors, under which a court assesses the result of a voting law under the totality of tile circumstances, seem to us to be particularly suited — even if not exclusively so— to claims of apportionment and legislative districting.3 In amending the Voting Rights Act in 1982, Congress told the courts to resume doing what they had done in the White-Zimmer cases. There is no indication that any court pre-Bolden thought of using, let alone actually used, the White-Zimmer factors to strike down felon disenfranchisement laws. Cf. Ry-bicki, 354 F.3d at 138 (explaining that the phrase “intangible right of honest services” should be understood as codifying prior case law, and that “Congress was recriminalizing mail- and wire-fraud schemes to deprive others of that ‘intangible right of honest services,’ which had been protected before McNally [v. United States, 483 U.S. 350, 107 S.Ct. 2875, 97 L.Ed.2d 292 (1987) ], not all intangible rights of honest services whatever they might be thought to be” (emphasis in original)).
The plain meaning argument — as articulated by Judge Parker in his powerful *339opinion — is of course a compelling one. But none of our colleagues yet, so far as we can see, has presented a persuasive reason to think that if the language of section 2 covers felon disenfranchisement laws as applied to persons duly imprisoned, the result was intentional rather than an accident resulting from the breadth and generality of language used to accomplish specific, identifiable goals. At the end of the day, the notion that by using such language Congress “accidentally meant to” address the long-standing, nearly universal felon disenfranchisement laws recognized in the Fourteenth Amendment, just does not make sense to us. “Boggling,” perhaps, is in the mind of the beholder. See Dissent of Judge Calabresi, post at 367.
II
Although I don’t think it to be disposi-tive, I am also troubled that the central concern of these plaintiffs, obviously of enormous importance, seems to be tangential at best to the relief they seek under the Voting Rights Act. The plaintiffs assert that, in New York, criminal law-enforcement, prosecution, and punishment are corrupted by a deeply ingrained institutional bias against Blacks and Latinos. They “allege[] that the stark differences in incarceration and probation rates for Blacks and Latinos in New York, as opposed to Whites, have resulted from discrimination in New York’s criminal justice system.” Dissent of Judge Parker at 343.4 Perhaps giving the plaintiffs the right to vote from prison would have some positive impact on that system, but it would be a highly unusual remedy, in light of the ubiquitous state felon disenfranchisement laws, addressing the pleaded wrong very indirectly, indeed. It gives me pause: Did Congress mean, through the use of the general language of the Voting Rights Act, to seek to address the problem of racial discrimination in the states’ administration of criminal justice?
Ill
I note, finally, that there may well be important distinctions between the impact of the felon disenfranchisement statute at issue here and those that provide for lifetime disenfranchisement, whether or not the difference matters for purposes of the Voting Rights Act analysis. They appear to me to be very different: One type (the one before us) appears to be connected to the issue of punishment — the removal of criminals from society for a term, for purposes of punishment, the safety of society, “rehabilitation” and the like. The other seems ultimately untethered to punitive segregation, since the disenfranchisement persists long after termination of the segregation, at which point punitive ends seem no longer to be at issue. Today’s decision, of course, explicitly leaves the issue open. See Maj. Op. at 314.

. As the Senate Report declared: "This Amendment is designed to make clear that proof of discriminatory intent is not required to establish a violation of section 2. It thereby restores the legal standards, based on the controlling supreme Court precedents, which applied in voting discrimination claims prior to the litigation involved in Mobile v. Bolden. The Amendment also adds a new subsection to Section 2 which delineates the legal standards under the results test by codifying the leading pre-Bolden vote-dilution case, White v. Regester.” See S.Rep. No. 97-417 (1982), *2, 1982 U.S.C.C.A.N. 177, **179 (footnotes omitted).


. Compare Dissent of Judge Parker, post, at 346-48, with Dissent of Judge Katzmann, post, at 368-69.


.These factors, summarized in Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986), are:
1. the extent of any history of official discrimination in the state or political subdivision that touched the right of the members of the minority group to register, to vote, or otherwise to participate in the democratic process;
2. the extent to which voting in the elections of the state or political subdivision is racially polarized;
3. the extent to which the state or political subdivision has used unusually large election districts, majority vote requirements, anti-single shot provisions, or other voting practices or procedures that may enhance the opportunity for discrimination against the minority group;
4. if there is a candidate slating process, whether the members of the minority group have been denied access to that process;
5. the extent to which members of the minority group in the state or political subdivision bear the effects of discrimination in such areas as education, employment and health, which hinder their ability to participate effectively in the political process;
6. whether political campaigns have been characterized by overt or subtle racial appeals;
7. the extent to which members of the minority group have been elected to public office in the jurisdiction.
Additional factors that in some cases have had probative value as part of plaintiffs’ evidence to establish a violation are:
whether' there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group.
whether the policy underlying the state or political subdivision's use of such voting qualification, prerequisite to voting, or standard, practice or procedure is tenuous.
S. Rep., at 28-29, U.S.Code Cong. & Admin. News 1982, pp. 206-207.
Thornburg, 478 U.S. at 36-37, 106 S.Ct. 2752.


. In statistical terms, the plaintiffs' First Amended Complaint "alleges that Blacks and Latinos are prosecuted, convicted, and sentenced to incarceration at rates substantially disproportionate to those of Whites. It also alleges that while Blacks and Latinos make up 86% of the total current prison population and 82% of the parolee population, they comprise only 31% of New York State’s overall population. It further alleges that Blacks and Latinos are sentenced to incarceration at substantially higher rates than Whites, and Whites are sentenced to probation at substantially higher rates than Blacks and Latinos.” Dissent of Judge Parker at 344. At this stage of the proceedings, of course, we take those allegations to be true. See, e.g., Patel v. Searles, 305 F.3d 130, 134-35 (2d Cir.2002).